DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Status of claims
Claims 1-6 and 8-20 as amended on 6/29/2021 are pending and under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 11, 12 and 16 as amended remain/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al (Toxicology in Vitro. 2010, 24, pages 1306-1313) and Bruinink et al (Adv Bichem Engin/Biotechnol. 2012, 126, pages 117-152).
The cited reference by Lehmann discloses methods of measuring the cytotoxicity of a medical device (a direct contact test and an agar diffusion agar test), wherein the both methods comprise steps of (page 1307, col. 2; items 2.45 and 2.5): 
a-b)    placing into a well plate a mixture of a nutrition medium with a color dye and cells to form a layer with cells in the well plate,  

d)    incubating the well plate containing the medical device and cells; and 
e)    determining size of zone of cell lysis or malfunction by decolorization around and under the medical device; 
wherein the cells are L929 cell line that is commonly used in standard cytotoxicity tests; wherein incubating step is for 24 hours at 37C, and wherein color dye is a red dye (page 1307, col. 2, item 2.4 and 2.5).  
The cited reference by Lehmann explicitly acknowledges limitations and benefits of each or both tests, thus, it provides reasoning and motivation for their combined benefits.
In particular, The cited reference by Lehmann discloses that that the diffusion test is less sensitive since potential cytotoxic components of the medical device might not pass freely though the separating agar layer to contact the cells (page 1310, col. 1, par. 4). Thus, one of skill in the art would conclude that placing the layer with cells in closer proximity and/or in immediate contact in the same layer with the device could increase sensitivity of the cytotoxicity test.  
In particular, the cited reference by Lehmann discloses that the direct contact test might cause mechanical damage of the cells positioned under the device; and this damage can be mistaken for chemical cytotoxic effect. The movement of device or its uneven position might affect boundaries of zone of evaluation (page 1310, col. 1, par. 5). Thus, one of skill in the art would conclude that using/adding agar to mixture of 
In addition, the cited reference by Bruinink teaches that the common cytotoxicity tests are practiced in 2D environment (one surface contact); and the cited reference suggests that placing cells and device into 3D environment (device and/or cells surrounded by agarized medium as encompassed by pending claims 1 and 11) would mimics in vivo conditions of using the medical device (page 139, par. 2; “From 2D to 3D”).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to move from 2D to 3D environment in the cytotoxicity tests of medical devices by placing cells incorporated into agar-medium layer into direct contact with the medical device with a reasonable expectation of success in practicing cytotoxicity evaluation of the medical device since direct contact test is more sensitive and since agar provides for cell protective cushioning effects from damaging movements of medical device. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

 Claims 1-6 and 11-16 as amended remain/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al (Toxicology in Vitro. 2010, 24, pages 1306-.as applied to claims 1, 2, 6, 11, 12 and 16 above, and further in view of ISO (10993-5: 2009 protocol) and ASTM (ASTM F813-07, 2012 protocol).
The cited references by Lehmann et al. (Toxicology in Vitro. 2010, 24, pages 1306-1313) and by Bruinink et do not fully describe all cell lines and all nutrient culture medium components for the cytotoxicity tests. But they refer to the standard procedures established by ASTM and ISO. 
The ISO (10993-5: 2009 protocol) discloses the use of cell lines including L929 and V79 in the cytotoxicity tests (page 5, footnotes) and the use of cell medium appropriate for the selected cell lines with agar concentration less than 1.5% or 0.5-2% (page 8; item 8.4.1.5).  The ASTM (ASTM F813-07, 20212 protocol) discloses medium components for cytotoxicity tests including minimal essential medium (MEM) supplemented with L-glutamine, penicillin, streptomycin, and 5-10% of fetal bovine serum (page, 2, col.1, section “reagents”).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to practice cytotoxicity tests with established cell lines and medium components as approved by ISO and ASTM protocols for cytotoxicity testing of medical devices. Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
s 1-6, 8-20 as amended remain/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al (Toxicology in Vitro. 2010, 24, pages 1306-1313), Bruinink et al (Adv Bichem Engin/Biotechnol. 2012, 126, pages 117-152), ISO (10993-5: 2009 protocol) and ASTM (ASTM F813-07, 2012 protocol) as applied to claims 1-6 and 11-16 above, and further in view of Longo-Sorbello et al (Cytotoxicity and Cell Growth Assays, Cell Biology 2006, Elsevier Science, chapter 38, pages 315-324).
The cited references by Lehmann et al, Bruinink et al, ISO and ASTM as above with regard to the cytotoxicity tests of medical devices. The cited references do not describe step of providing an additional bottom layer of agar-containing medium without the cells on the bottom of the well plate in the cytotoxicity assays. 
However, the standard drug cytotoxicity tests involving the use of soft agar for cell growth and cell colony formation comprise this practice of providing additional bottom agar layer; and this practice facilitates test cell growth and colony formation as taught by Longo-Sorbello (pages 322-323). The cited reference by Longo-Sorbello describes a standard drug cytotoxicity test using a double layer soft agar procedure, wherein first or bottom layer without cells comprises 0.5% agar and the second or upper layer with cells exposed to test drug comprises 0.3% agar (page 323, col.1, lines 1-9). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to add cell growth and colony formation benefits of using soft agar double layer techniques with a reasonable expectation in success because soft agar double layer technique is well established and common practice in drug cytotoxicity assays. 
prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicant's arguments filed on 6/29/2021 have been fully considered but they are not persuasive.
With regard to claim rejection under 35 U.S.C. 103 Applicants’ main argument is that the office action does not address concept and reasoning for the use of soft agar at the claimed concentrations (less than 1.5% or 0.3-0.5%) in the method for cytotoxicity testing. Applicants further argue that the use of the Applicants’ two-layer modified agar overlay method with nutrient medium comprising 0.5% agar for a base layer and 0.33% agar for a top layer provides “more promising” results and “avoided potential mechanical damage from test materials” and represent a valuable tool to evaluate medical device cytotoxicity (response page 7).
This argument is not found convince because the use of soft agar (less than common 2% agar) is practiced in the prior art methods for evaluation of cytotoxicity of test materials and/or medical devices. For example: the cited ISO (10993-5: 2009 protocol) discloses the use of cell lines including L929 and V79 in the cytotoxicity tests (page 5, footnotes) and the use of cell medium appropriate for the selected cell lines with agar concentration less than 2% or in the range 0.5-2% (page 8; item 8.4.1.5).  In fact, the other cited reference by Longo-Sorbello explicitly describes two-layer soft agar 
The cited reference by Bruinink recognizes and teaches that agar (agar layer) protects the test cells from damage and disruption caused by heavy test samples, medical devices or test materials as result test material movement and/or removal (see page 128, last line of par. 2.2.3 (i) and see page 127, at par. 2.2.2). The cited reference by Lehman also recognizes and teaches that although the use of agar might prevent diffusion of cytotoxic compounds from test materials towards test cells, nevertheless the use of agar protects the test cells from damage and that elimination of test article movement should be prevented (see page 1310, at col.1, par. 4-5 and at col. 3, par. 2).
Thus, the prior art as a whole teaches the use of agar layers as to prevent mechanical cell damage by heavy test sample and to use the soft agar (or some reduced amounts of agar) to allow for better diffusion of cytotoxic compounds from the test sample, thereby increasing test sensitivity. All claimed limitations are taught by the prior art alone or in combinations as to achieve same effect of a desired sensitivity of cytotoxicity testing. The cited references are in the same field of endeavor (such as method for cytotoxicity testing) and they seek to solve the same problems as the instant application and claims (provide for a desired sensitivity of cytotoxicity testing), and one In re Winslow, 151 USPQ 48 (CCPA, 1966).
Therefore, the advantages of the Applicants’ method as being “more promising” and/or preventing cell damage by test sample cannot be distinguished from the prior art teachings as presently claimed and as argued. 
 No claims are allowed.

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
August 12, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653